Citation Nr: 0000573	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  99-01 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of a cerebral concussion, to include headaches, dizziness and 
anxiety, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for the residuals 
of a fractured left leg with limitation of motion of the knee 
and ankle, with scars of the posterior calf muscle and 
Achilles tendon, currently evaluated as 20 percent disabling.

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


REMAND

The veteran served on active duty from December 1942 to 
August 1947.

This appeal arose from a May 1998 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to increased 
evaluations for the service-connected residuals of a cerebral 
concussion and a fractured left leg.  In June 1998, the RO 
issued a decision which denied entitlement to individual 
unemployability.  In October 1998, a rating action confirmed 
and continued the denials of the benefits sought.  In October 
1999, the veteran and his son testified at a Video Conference 
hearing before a member of the Board of Veterans' Appeals 
(Board).

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1994).  This includes the duty 
to obtain a VA examination which provides an adequate basis 
upon which to determine entitlement to the benefit sought, as 
well as the duty to obtain all relevant treatment records.  
Littke v. Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

The veteran was last examined by VA in April 1998.  After 
reviewing the report of the examination, it is unclear as to 
what extent the veteran is disabled solely by his cerebral 
concussion residuals (the residuals of multiple 
cerebrovascular accidents complicates the disability 
picture).  The degree of disability caused by the concussion 
residuals needs to ascertained, to the extent possible, prior 
to a final determination of the veteran's claim.

Moreover, the degree of disability resulting from the 
service-connected left leg fracture residuals is also 
unclear.  The VA examination conducted in April 1998 did not 
provide any range of motion findings for the left ankle.  
Some motion findings were noted in November 1998, but these 
were incomplete.  While range of motion studies of the left 
knee joint were provided during the April 1998 VA 
examination, the veteran had indicated in his October 1999 
hearing testimony that his left lower extremity disability 
had worsened.  The examination in question also did not refer 
to any additional disability resulting from pain on movement, 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, or incoordination.  
See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995)

The veteran has also alleged that he is unemployable because 
of his service-connected disorders.  However, there is some 
dispute in the record as to whether he is unable to work 
solely because of the service-connected disabilities.  
Therefore, it is found that such an opinion would be helpful 
in determining entitlement to the benefit sought.  See 
Friscia v. Brown, 7 Vet. App. 294 (1995); Gary v. Brown, 7 
Vet. App. 229 (1994).

Finally, the veteran has indicated that he continues to seek 
treatment for his service-connected disorders.  In order to 
ensure that the record is complete, it is found that the RO 
should ascertain whether there are any additional pertinent 
outpatient treatment records available.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should contact the West Palm 
Beach VA outpatient clinic and request 
copies of the veteran's treatment records 
developed between May 1999 and the 
present.

2.  Once the above-requested development 
has been completed and any records have 
been associated with the claims folder, 
the RO should afford the veteran complete 
orthopedic, neuropsychiatric and surgical 
examinations by qualified physicians in 
order to ascertain the current nature and 
degree of severity of the service-
connected right ulna and left 
tibia/fibula fracture residuals, the 
cerebral concussion residuals and the 
scars.  

	a)  the orthopedic examination of 
the right arm and the left leg should 
include all indicated special tests; 
these must include range of motion 
testing.  The examiner should note the 
range of motion of the right elbow and 
the left knee and ankle.  The examiner 
must obtain active and passive ranges of 
motion (in degrees), state if there is 
any limitation of function and describe 
it, and state the normal range of motion.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the 
affected joints are used repeatedly.  
Special attention should be given to the 
presence or absence of pain, stating at 
what point in the range of motion pain 
occurs and at what point pain prohibits 
further motion.  The factors upon which 
the opinions are based must be set forth.

The examiner should provide a complete 
rationale for all conclusions reached and 
explain any loss of mobility reported in 
the above examination.

b)  the neuropsychiatric examination 
should differentiate, to the extent 
possible, between those symptoms related 
to the service-connected cerebral 
concussion residuals and those symptoms 
related to other disorders, such as 
cerebrovascular accidents.  

	c)  the surgical examination should 
fully describe the service-connected 
scars; specifically, it should be noted 
whether they are tender and painful on 
objective demonstration or are poorly 
nourished with repeated ulceration.

The examiners must be provided the claims 
folder, to include any evidence obtained 
in conjunction with this remand, prior to 
the examinations so that the veteran's 
entire medical history can be taken into 
consideration, and the examiners are 
asked to indicate in the examination 
reports that the file has been reviewed.

3.  Following the completion of the 
above-requested examination, the 
examiners should provide a joint opinion 
as to the effect that the veteran's 
service-connected disabilities have upon 
his ability to work.  Disability caused 
by any nonservice-connected disorders is 
not to be considered in rendering this 
opinion.

4.  After the completion of the above 
development, the RO should readjudicate 
the veteran's claims for increased 
evaluations for his service-connected 
left leg and concussion residuals, as 
well as his claim for individual 
unemployability.  If any decision remains 
adverse to the veteran, he and his 
representative should be provided an 
appropriate supplemental statement of the 
case, and an opportunity to respond.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




